Exhibit 10.7

 



GENIUS BRANDS INTERNATIONAL, INC.

 

March __, 2020

 

 

Genius Brands International, Inc.

190 N. Canon, 4th Floor

Beverly Hills, CA 90210

Telephone: (310) 273-4222

Facsimile: (310) 273-4202

Attention: Robert L. Denton

E-mail: bdenton@gnusbrands.com

 

Re: Genius Brands International, Inc. - Lock-Up Agreement

 

Dear Sirs:

 

This Lock-Up Agreement is being delivered to you in connection with the
Securities Purchase Agreement (the "Securities Purchase Agreement"), dated as of
March 11, 2020 by and among Genius Brands International, Inc. (the "Company")
and the investors party thereto (the "Buyers"), with respect to the issuance of
(i) a new series of senior secured convertible notes of the Company, which are
convertible into shares of Common Stock and (ii) warrants which will be
exercisable to purchase shares of Common Stock. Capitalized terms used herein
and not otherwise defined herein shall have the respective meanings set forth in
the Securities Purchase Agreement.

 

In order to induce the Buyers to enter into the Securities Purchase Agreement,
the undersigned agrees that, commencing on the date hereof until ninety (90)
days following the one year anniversary of the Closing Date (as defined in the
Securities Purchase Agreement) (the "Lock-Up Period"), the undersigned will not,
and will cause all affiliates (as defined in Rule 144 promulgated under the 1933
Act) of the undersigned, or any person with whom the undersigned or any
affiliate of the undersigned is acting as a group, not to, (i) sell, offer to
sell, contract or agree to sell, hypothecate, pledge, grant any option to
purchase, make any short sale or otherwise dispose of or agree to dispose of,
directly or indirectly, any shares of Common Stock or Common Stock Equivalents,
or establish or increase a put equivalent position or liquidate or decrease a
call equivalent position within the meaning of Section 16 of the Securities and
Exchange Act of 1934, as amended and the rules and regulations of the Securities
and Exchange Commission promulgated thereunder with respect to any shares of
Common Stock or Common Stock Equivalents owned directly by the undersigned
(including holding as a custodian) or with respect to which the undersigned has
beneficial ownership within the rules and regulations of the Securities and
Exchange Commission (collectively, the "Undersigned's Shares"), or (ii) enter
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of any of the Undersigned's
Shares, whether any such transaction described in clause (i) or (ii) above is to
be settled by delivery of shares of Common Stock or other securities, in cash or
otherwise, (iii) make any demand for or exercise any right or cause to be filed
a registration statement, including any amendments thereto, with respect to the
registration of any shares of Common Stock or Common Stock Equivalents or (iv)
publicly disclose the intention to do any of the foregoing.

 

The foregoing restriction is expressly agreed to preclude the undersigned, and
any affiliate of the undersigned and any person with whom the undersigned or any
affiliate of the undersigned is acting as a group, from engaging in any hedging
or other transaction which is designed to or which reasonably could be expected
to lead to or result in a sale or disposition of the Undersigned's Shares even
if the Undersigned's Shares would be disposed of by someone other than the
undersigned. Such prohibited hedging or other transactions would include,
without limitation, any short sale or any purchase, sale or grant of any right
(including, without limitation, any put or call option) with respect to any of
the Undersigned's Shares or with respect to any security that includes, relates
to, or derives any significant part of its value from the Undersigned's Shares.

 

 

 



 1 

 

 

Notwithstanding the foregoing, the undersigned may transfer the Undersigned's
Shares (a) (i) as a bona fide gift or gifts, including to charitable
organizations or charitable trusts, provided that the donee or donees thereof
(other than a charitable organization or charitable trust transferee) agree to
be bound in writing by the restrictions set forth herein, (ii) to any trust for
the direct or indirect benefit of the undersigned or the immediate family of the
undersigned, including pursuant to any will or intestate succession upon the
death of the undersigned, provided that the trustee of the trust agrees to be
bound in writing by the restrictions set forth herein, and provided further that
any such transfer shall not involve a disposition for value, (iii) by operation
of law, such as pursuant to a qualified domestic order or in connection with a
divorce settlement or other court order or (iv) if any affiliate of the
undersigned is a corporation, partnership, limited liability company, trust or
other business entity, (1) to another corporation, partnership, limited
liability company, trust or other business entity that is a direct or indirect
affiliate of the undersigned or (2) as distributions to the partners, limited
liability company members or stockholders of such corporation, partnership,
limited liability company, trust or other business entity, or holders of similar
equity interest in such entity, provided, in each case, that the transferee or
transferees thereof agree to be bound in writing by the restrictions set forth
herein; or (b) to any third-party pledgee in a bona fide transaction as
collateral to secure obligations pursuant to lending or other arrangements
between such third parties (or their affiliates or designees) and the
undersigned and/or its affiliates or any similar arrangement relating to a
financing arrangement for the benefit of the undersigned and/or its affiliates,
provided that, upon foreclosure on the pledged Undersigned’s shares, any such
pledgee or other party agrees to be bound in writing by the restrictions set
forth herein. In addition, the foregoing shall not apply to (x) the acquisition
or exercise of any stock option issued pursuant to the Company’s existing equity
incentive plans, provided that any securities issued upon such acquisition or
exercise, as applicable, shall then become subject to the restrictions set forth
herein, or (y) the entry into any plan, contract or instruction complying with
Rule 10b5-1 of the 1934 Act, provided that sales under any such new trading plan
do not occur during the Lock-Up Period and to the extent a public announcement
or filing under the 1934 Act, if any, is required of or voluntarily made by or
on behalf of the undersigned or the Company regarding the establishment of such
plan, such announcement or filing will include a statement to the effect that no
transfer of the Undersigned’s Shares may be made under such plan during the
Lock-Up Period. For purposes of this Lock-Up Agreement, "immediate family" shall
mean any relationship by blood, marriage or adoption, not more remote than first
cousin. The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company's transfer agent (the "Transfer Agent") and
registrar against the transfer of the Undersigned's Shares except in compliance
with the foregoing restrictions.

 

Notwithstanding the foregoing, the undersigned shall be permitted to make
transfers, sales, tenders or other dispositions of the Undersigned’s Shares to a
bona fide third party pursuant to a tender or exchange offer for securities of
the Company or other transaction, including, without limitation, a merger,
consolidation or other business combination, involving a change in control that,
in each case, has been approved by the Board of Directors of the Company
(including, without limitation, entering into any lock-up, voting or similar
agreement pursuant to which the undersigned may agree to transfer, sell, tender
or otherwise dispose of the Undersigned’s Shares in connection with any such
transaction, or vote any of the Undersigned’s Shares in favor of any such
transaction), provided that all of the Undersigned’s Shares subject to this
Lock-Up Agreement that are not so transferred, sold, tendered or otherwise
disposed of remain subject to this Lock-Up Agreement; and provided, further,
that it shall be a condition of transfer, sale, tender or other disposition that
if such tender offer or other transaction is not completed, any of the
Undersigned’s Shares subject to this Lock-Up Agreement shall remain subject to
the restrictions herein.

 

In order to enforce this covenant, the Company shall impose irrevocable
stop-transfer instructions preventing the Transfer Agent from effecting any
actions in violation of this Lock-Up Agreement.

 

The undersigned acknowledges that the execution, delivery and performance of
this Lock-Up Agreement is a material inducement to each Buyer to complete the
transactions contemplated by the Securities Purchase Agreement and that the
Company shall be entitled to specific performance of the undersigned's
obligations hereunder. The undersigned hereby represents that the undersigned
has the power and authority to execute, deliver and perform this Lock-Up
Agreement, that the undersigned has received adequate consideration therefor and
that the undersigned will indirectly benefit from the closing of the
transactions contemplated by the Securities Purchase Agreement.

 

The undersigned understands and agrees that this Lock-Up Agreement is
irrevocable and shall be binding upon the undersigned's heirs, legal
representatives, successors, and assigns.

 

This Lock-Up Agreement may be executed in two counterparts, each of which shall
be deemed an original but both of which shall be considered one and the same
instrument.

 

This Lock-Up Agreement will be governed by and construed in accordance with the
laws of the State of New York, without giving effect to any choice of law or
conflicting provision or rule (whether of the State of New York, or any other
jurisdiction) that would cause the laws of any jurisdiction other than the State
of New York to be applied. In furtherance of the foregoing, the internal laws of
the State of New York will control the interpretation and construction of this
Lock-Up Agreement, even if under such jurisdiction's choice of law or conflict
of law analysis, the substantive law of some other jurisdiction would ordinarily
apply.

 

[Remainder of page intentionally left blank]

 

 

 



 2 

 

 




 

Very truly yours,

 

______________________________

Exact Name of Shareholder

 

______________________________

Authorized Signature

 

______________________________

Title

 

 

Agreed to and Acknowledged:

 

GENIUS BRANDS INTERNATIONAL, INC.

 

 

By: _______________________

Name:

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 



 3 

 

